Title: To Thomas Jefferson from William Pannill, 17 June 1823
From: Pannill, William,McRae, John W.
To: Jefferson, Thomas

Sir, Petersburg 17th June 1823The Volunteers of Petersburg entertaining a grateful recollection of the eminent patriotic services you have often rendered to your country, in the hours of danger and trial; respectfully solicit the honor of your company, in participating with them, in the celebration of the approaching anniversary of our political existence; and confidently hope that the countenance of one of their most venerated patriarchs to the feeble expression of their gratitude; for the inestimable blessings secured to them by their ancestors, will afford an example to the rising youth of our happy country, which they will ever glory in imitating—We are sir very respectfully Your obdt servantsWm PannillCaptn Petersburg CavalryJno W  RaeCaptn Independt volunteersJno PollardCaptn Rep. L.I. Blues